THE COURT.
[1] ~Uhis is an application for a writ of siopersedeas to restrain the respondent from proceeding further with a motion (dated February 5, 1920) to dismiss an appeal which has been taken to this court. Said motion *513made in the trial court was based upon the ground that the undertaking which was filed by appellant was not properly filed.
[2] It is not necessary at this time to pass upon the question of the propriety of the filing of the undertaking. But as a motion to dismiss an appeal can be made in this court only, and such motion must he denied if a proper undertaking, approved by a justice of this court, is filed, it is ordered:
That a writ of supersedeas issue, commanding the respondent to proceed no further with the hearing or determination of said • motion, and, to avoid question as to the sufficiency of the undertaking, it is ordered that the same may be presented to a justice of this court for approval.